AO 199A (Rev. 12/11-EDCA [Fresno]) Order Setting Conditions of Release- Misd.




                                     UNITED STATES DISTRICT COURT
                                                                       for the                                                      3k. ~
                                                                                                                      ~f~ ~~ ltL,T,; ~
                                                                                                                      IT:=~~            "
                                                 Eastern District of California                                          OCT Z 8 2019
                                                                                                                 CLERI<, U.S. DISTFllCT COURT
                                                                                                               EASTERN 01~;TR1CTOF CALIFORNIA
UNITED STATES OF A.MERICA,                                                                                    BY      ~~~----
                                                                                                                       DC:.PU rvtu:~, r-.
                                                                        )
                              V.
                                                                        )
                                                                        )              Case No.        5: 19-po-00313-JLT
LAMONTE R. FIELDS,                                                      )

                                       ORDER SETTING CONDITIONS OF RELEASE
                                                   (Misdemeanor)

IT IS ORDERED that the defendant's release is subject to these conditions:

(1)   The defendant must not violate federal, state, or local law while on release;

(2)   The defendant must appear in court as required and; if convicted, must surrender as directed to serve a sentence that t... ,,
      the court may impose;                             ·                                                 T)e~f- STIIUIIt;:)
(3)   The defendant shall notify the Court and defendant's counsel of any change of address; and                      ~::;'Jtlli~°'i:/);.
(4)   The defendant must appear at:             United States Courthouse, 510 19 th Street, Bakersfield, CA 93301        ~UM•~~
                                                                                              Place                            -ffit\( QA.~ 11}[
      on                                                              1/14/2020 at 2:30 PM
                                                                            Date and Time
I, the defendant, have received this order of release and have either read all the conditions of release set by the court
or had them explained to me. I agree to stay in close contact with my counsel and to apprise my counsel of any
change in my conditions and/or contact information. Finally, I agree and understand to all these conditions and
understand that a violation of any of these conditions can result in a warrant for my arrest and subsequent detention.

  Date:       10/28/2019                                                          ~~                  D~



 Date: 10/28/2019


                                                                                 Jennifer L. Thurston, U.S. Magistrate Judge
                                                                                             Printed name and title
